DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 11, 13-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (US20080229887).
Regarding claim 1, Thompson et al teaches a tool comprising: a head portion (Fig. 1 element 14) having a cavity (Fig. 1 element 16); a ratchet gear rotatably disposed in the cavity (Fig. 1 element 24) and having a drive portion (Fig. 1 element 38) and a toothed portion (Fig. 1 element 30), wherein the drive portion projects outwardly from the cavity and is adapted to transmit torque to a work piece (Fig. 1); a pawl carrier rotatably disposed in the cavity (Fig. 1 element 90) and including first and second grooves ((Fig. 1, see annotated Fig. 1 Pt. 2)); and first and second pawls adapted to selectively engage with the toothed portion for selecting one of either first and second drive directions (Fig. 1 elements 20 and 22, Abstract), wherein each of the first and second pawls includes pawl teeth (Fig. 2 element 40), a surface opposite the pawl teeth (surface pawl shown in Fig. 1, see annotated Fig. 1 pt. 3), and a projection extending outwardly from the surface and extending in a direction away from the pawl teeth (Fig. 1 element 100; Fig. 1 and Fig. 2 show the projections (100) extending outwardly from the surface and in a direction away from the pawl teeth (e.g. the vertical direction which the projection extends does not extend toward the teeth, but instead projects in the vertical direction away from the pawl teeth)), wherein the projections of the first and second pawls are adapted to respectively engage the first and second grooves when the pawl carrier is rotated to cause one of the first and second pawls to disengage from the toothed portion and the other of the first and second pawls to engage the toothed portion (Paragraph 0029).
Regarding claim 2, Thompson et al teaches the tool of claim 1, wherein the first drive direction is selected when the first pawl is engaged with the toothed portion and the second pawl is disengaged from the toothed portion, and the second drive direction is selected when the first pawl is disengaged from the toothed portion and the second pawl is engaged with the toothed portion (Paragraph 0029).
Regarding claim 3, Thompson et al teaches the tool of claim 1, further comprising a reversing lever coupled with the pawl carrier (Fig. 2 element 70), wherein the reversing lever is movable between and to first and second lever positions respectively corresponding to the first and second drive directions (Paragraph 0028).
Regarding claim 4, Thompson et al teaches the tool of claim 1, wherein the pawl carrier includes first and second recesses (Fig. 1 elements 104 and 94, see annotated Fig. 1 Pt. 1; the first recess is the base opening portion (104) that leads to the two grooves and the second recess is the opening (94) that accommodates the reversing lever).
Regarding claim 7, Thompson et al teaches the tool of claim 1, further comprising a cover plate attachable to the head portion for closing the cavity (Fig. 1 element 50), the cover plate includes an opening that is adapted to receive the drive portion projecting outwardly from the cavity (Fig. 1 element 56).
Regarding claim 8, Thompson et al teaches the tool of claim 1, wherein each of the first and second grooves is formed along a substantially arcuately shaped path (Paragraph 0029).
Regarding claim 11, Thompson et al teaches the tool of claim 1, wherein the first groove is disposed on a first side of the pawl carrier, and the second groove is disposed on a second side of the pawl carrier (Fig. 1, see annotated Fig. 1 Pt. 2).
Regarding claim 13, Thompson et al teaches a ratchet mechanism comprising: a pawl carrier (Fig. 1 element 90) including first and second grooves (Fig. 1, see annotated Fig. 1 Pt. 2) and rotatable to cause selection of one of first and second drive directions (Paragraph 0029); and13 67619476v.367619476v.4first and second pawls adapted to selectively engage with a toothed portion of a ratchet gear for selecting one of the first and second drive directions (Fig. 1 elements 20 and 22, Abstract), wherein each of the first and second pawls includes pawl teeth (Fig. 2 element 40), a surface opposite the pawl teeth (surface pawl shown in Fig. 1, see annotated Fig. 1 pt. 3), and a projection extending outwardly from the surface and extending in a direction away from the pawl teeth (Fig. 1 element 100; Fig. 1 and Fig. 2 show the projections (100) extending outwardly from the surface surface and in a direction away from the pawl teeth (e.g. the vertical direction which the projection extends does not extend toward the teeth, but instead projects in the vertical direction away from the pawl teeth)), wherein the projections of the first and second pawls are adapted to respectively engage the first and second grooves when the pawl carrier is rotated to cause one of the first and second pawls to disengage from the toothed portion and the other of the first and second pawls to engage the toothed portion (Paragraph 0029).
Regarding claim 14, Thompson et al teaches the ratchet mechanism of claim 13, wherein the first drive direction is selected when the first pawl is engaged with the toothed portion and the second pawl is disengaged from the toothed portion, and the second drive direction is selected when the first pawl is disengaged from the toothed portion and the second pawl is engaged with the toothed portion (Paragraph 0029).
Regarding claim 15, Thompson et al teaches the ratchet mechanism of claim 13, further comprising a reversing lever coupled with the pawl carrier (Fig. 2 element 70), wherein the reversing lever is movable between and to first and second lever positions respectively corresponding to the first and second drive directions (Paragraph 0028).
Regarding claim 16, Thompson et al teaches the ratchet mechanism of claim 13, wherein the pawl carrier includes first and second recesses (Fig. 1 elements 104 and 94, see annotated Fig. 1 Pt. 1; the first recess is the base opening portion (104) that leads to the two grooves and the second recess is the opening (94) that accommodates the reversing lever).
Regarding claim 19, Thompson et al teaches the ratchet mechanism of claim 13, wherein each of the first and second grooves is formed along a substantially arcuately shaped path (Paragraph 0029).
Regarding claim 20, Thompson et al teaches the ratchet mechanism of claim 13, wherein the first groove disposed on a first side of the pawl carrier, and the second groove is disposed on a second side of the pawl carrier (Fig. 1, see annotated Fig. 1 Pt. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US20080229887) in view of Thompson et al (US10118278), hereby referred to as Thompson’.
Regarding claim 5, Thompson et al teaches the tool of claim 1, further comprising a biasing member (Fig. 1 element 111) and a ball (Fig. 1 element 112). Thompson et al fails to teach the head portion includes a bore adapted to receive the biasing member and the ball. Thompson’ teaches the head portion includes a bore adapted to receive the biasing member and the ball (Fig. 2 element 174). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the bore in the head portion instead of the reversing lever, as taught in Thompson et al, because this only involves reversing of parts. In both scenarios there is one element which rotates and one element which is fixed. Swapping which of these two elements receives the biasing member and ball does not change the functionality and would therefore be obvious to one of ordinary skill in the art to try.
Regarding claim 6, Thompson et al fails to teach the pawl carrier includes detents positioned thereon to correspond to proper positions for the ball for selection of one of the first and second drive directions, wherein the ball is biased by the spring into engagement with the corresponding detent when one of the first and second drive directions is selected. Thompson’ teaches the pawl carrier includes detents positioned thereon to correspond to proper positions for the ball for selection of one of the first and second drive directions, wherein the ball is biased by the spring into engagement with the corresponding detent when one of the first and second drive directions is selected (Fig. 5 element 176, Column 5 line 56 – Column 6 line2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the detents on the pawl carrier instead of the cover plate, as taught in Thompson et al, because this only involves reversing of parts. In both scenarios there is one element which rotates and one element which is fixed. Swapping which of these two elements has the detents does not change the functionality and would therefore be obvious to one of ordinary skill in the art to try.
Regarding claim 17, Thompson et al fails to teach the pawl carrier includes detents positioned thereon to correspond to proper positions for a ball for selection of one of the first and second drive directions, wherein the ball is biased by a spring into engagement with the corresponding detent when one of the first and second drive directions is selected. Thompson’ teaches the pawl carrier includes detents positioned thereon to correspond to proper positions for a ball for selection of one of the first and second drive directions, wherein the ball is biased by a spring into engagement with the corresponding detent when one of the first and second drive directions is selected (Fig. 5 element 176, Column 5 line 56 – Column 6 line2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the detents on the pawl carrier instead of the cover plate, as taught in Thompson et al, because this only involves reversing of parts. In both scenarios there is one element which rotates and one element which is fixed. Swapping which of these two elements has the detents does not change the functionality and would therefore be obvious to one of ordinary skill in the art to try.
Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US20080229887) in view of Hsieh (US10029353).
Regarding claim 9, Thompson et al teaches the tool of claim 1, further comprising a biasing member (Fig. 1 element 111) and a ball (Fig. 1 element 112). Thompson et al fails to teach the pawl carrier includes a bore adapted to receive the biasing member and the ball. Hsieh teaches the pawl carrier includes a bore adapted to receive the biasing member and the ball (Fig. 2 element 73, Column 3 lines 23-31). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the bore in pawl carrier to receive the biasing member and the ball because Hsieh teaches that this configuration allows the ball to bear a large torque.
Regarding claim 10, Thompson et al fails to teach the cavity includes detents formed on an interior surface to correspond to proper positions for the ball for selection of one of the first and second drive directions, wherein the ball is biased by the spring into engagement with the corresponding detent when one of the first and second drive directions is selected. Hsieh teaches the cavity includes detents formed on an interior surface to correspond to proper positions for the ball for selection of one of the first and second drive directions, wherein the ball is biased by the spring into engagement with the corresponding detent when one of the first and second drive directions is selected (Fig. 2 elements 52 and 53, Column 3 lines 23-31). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the detents on the interior surface to engage with the ball biased by the spring because Hsieh teaches that this configuration allows the ball to bear a large torque.
Regarding claim 18, Thompson et al fails to teach the pawl carrier includes a bore adapted to receive a biasing member and a ball. Hsieh teaches the pawl carrier includes a bore adapted to receive a biasing member and a ball (Fig. 2 element 73, Column 3 lines 23-31). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the bore in pawl carrier to receive the biasing member and the ball because Hsieh teaches that this configuration allows the ball to bear a large torque.
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US20080229887) in view of Huang (US20150059533).
Regarding claim 12, Thompson et al fails to teach the first and second pawls are substantially identical. Huang teaches the first and second pawls are substantially identical (Fig. 2 elements 41 and 42, Claim 7). ). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the pawls identical because this would reduce the manufacturing cost.
Regarding claim 21, Thompson et al fails to teach the first and second pawls are substantially identical. Huang teaches the first and second pawls are substantially identical (Fig. 2 elements 41 and 42, Claim 7). ). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the pawls identical because this would reduce the manufacturing cost.



    PNG
    media_image1.png
    790
    463
    media_image1.png
    Greyscale

ANNOTATED FIG. 1 Pt. 1

    PNG
    media_image2.png
    790
    392
    media_image2.png
    Greyscale

ANNOTATED FIG. 1 Pt. 2


    PNG
    media_image3.png
    779
    413
    media_image3.png
    Greyscale

ANNOTATED FIG. 1 Pt. 3

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that the selector post (100) of Thompson-1 does not extend outwardly from a surface opposite the pawl teeth, examiner finds that the response examiner provided in final action filed 4/7/2022 still stands because annotated Fig. 1 Pt. 3 shows the surface that examiner considers the pawl surface opposite the pawl teeth and that the projection (100) does extend vertically from this surface. Regarding Applicant’s argument that the selector post (100) of Thompson-1 does not extend in a direction away from the pawl teeth, examiner finds that Fig. 1 and Fig. 2 show the projections (100) extending in a direction away from the pawl teeth (e.g. the vertical direction which the projection extends does not extend toward the teeth, but instead projects in the vertical direction away from the pawl teeth).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723